DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5-7 and 9-11 are objected to because of the following informalities:  The claims are inconsistent in the terminology of “energy” and “RF energy” and need to be corrected so that consistent language is used throughout the claims.  Any recitations of “energy” should be corrected to ready “the RF energy”.  Specifically, line 18 of claim 1, line 15 of claim 5 and line 19 of claim 9 recites “as RF energy”, which should read “as the RF energy” in order to provide proper antecedence.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9-11, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (2014/0201669) in view of Leo et al (2016/0213282).
 	Referring to claim 1, Liu et al teaches a system for generating images representative of areas to be treated by ablation (paragraph 0006), comprising: a 
 	Liu et al fails to expressly teach radiofrequency ablation, an RF probe and an RF generator for supplying energy to said RF probe.  Leo et al teaches an analogous system for generating images representative of areas to be treated by radiofrequency (RF) ablation (paragraph 0108) comprising an RF probe (122) communicating with a computer processor (paragraphs 0081 and 0090; Figure 10) and an RF generator (126) for supplying energy to said RF probe (paragraph 0090).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system using microwave energy, as taught by Liu et al, to use radiofrequency energy and an RF generator, as taught by Leo et al, because changing the type of ablation energy is a simple substitution of one known element for another to obtain predictable results (See MPEP 2143).  Leo et al teaches that various types of ablation energy are well known in the art including both radiofrequency and microwave (paragraph 0006).

 	Referring to claim 2, Liu et al teaches wherein said visual display includes said object having a geometric shape corresponding to said at least one selected lesion pattern to be created (paragraphs 0039, 0043, 0045 and 0050; Figures 2-5).  



 	Referring to claim 4, the modified Liu reference teaches a visual display with a designated lesion pattern, however Liu et al fails to teach a designated virtual lesion pattern corresponding to a lesion pattern created during the RF procedure.  Leo teaches a designated virtual lesion pattern corresponding to a lesion pattern created during the RF procedure (paragraph 0120).  Leo teaches that the 3D virtual model 160 may be cross-sectioned to examine different views of the characterized and visualized lesion, such as lesion depth and cross-section based on an assumed shape of the lesion volume. For example, the volume of the lesion may be assumed to be that of a hemisphere or half-ellipsoid. The estimations and virtual lesion images correspond to patterns to be used during the ablation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a visual display with a designated virtual lesion pattern, as taught by Liu, with visual display further includes a designated virtual lesion pattern corresponding to a lesion pattern created during the RF procedure as disclosed by Leo, for the purpose of implementing the virtual lesion pattern according the designed lesion pattern and according to the 

	Referring to claim 5, Liu et al teaches a subsystem for generating images representative of areas to be treated by ablation (paragraph 0006), comprising: a computer processor (601) including a memory (604), a processing element (606), and programmable instructions (paragraph 0026) including at least one mathematical relationship for visually modeling a size and shape of a selected lesion pattern to be created (paragraphs 0024, 0039, 0040, 0042 and 0052-0055; Figures 2-3 and 6); said mathematical relationship including variables incorporated in said mathematical relationship including (a) specifications for a probe (630) to be used in an ablation procedure (paragraphs 0035, 0037 and 0039; Figure 2), (b) an amount of energy to be supplied through the probe during the ablation procedure (paragraph 0039; energy is the product of power and time), and (c) a measured amount of time in which the energy is to be supplied; and a first visual display (232; Figures 2-3) for viewing virtual images corresponding to at least one selected lesion pattern to be created (paragraphs 0039, 0043, 0045 and 0050; Figures 2-5) and a second visual display (225/400; Figures 2-5) including second virtual images of the lesion pattern size and shape as an ablation procedure takes place and wherein said second virtual images are progressive, time-based images in which a size of the lesion pattern is shown to increase over time as energy continues to be provided through said probe (paragraphs 0039-0041, 0043-0045 and 0050; Figures 2-5).  Liu et al specifically teaches that “ablation sizes could be modeled using principals of thermal physicals including…time data” in paragraph 0037.


 	Referring to claim 6, Liu et al teaches wherein said visual display includes a geometric shape corresponding to said at least one selected lesion pattern to be created (paragraphs 0039, 0043, 0045 and 0050; Figures 2-5).  

 	Referring to claim 7, the modified Liu reference teaches wherein said visual display further includes an image of anatomy of a patient undergoing the ablation procedure, and said at least one selected lesion pattern to be created is superimposed over the RF probe positioned in the patient such that the at least one selected lesion pattern is a proposed virtual lesion pattern (paragraph 0007, 0039, 0043, 0045 and 0050; Figures 2-5).  



	Referring to claim 9, Liu et al teaches a method for generating images representative of areas treated to be treated by ablation (paragraph 0006), comprising: Page 3 of 9Response to Office Action mailed on April 30, 2020 Serial No. 15/675,401Attorney Docket No. 80195.00080providing a computer processor (601) including a memory (604) and a processing element (606); providing programmable instructions (paragraph 0026) including at least one mathematical relationship for visually modeling a size and shape 

 	Liu et al fails to expressly teach radiofrequency ablation, an RF probe and an RF generator for supplying energy to said RF probe.  Leo et al teaches an analogous method for generating images representative of areas to be treated by radiofrequency (RF) ablation (paragraph 0108) comprising an RF probe (122) communicating with a computer processor (paragraphs 0081 and 0090; Figure 10) and an RF generator (126) for supplying energy to said RF probe (paragraph 0090).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system using microwave energy, as taught by Liu et al, to use radiofrequency energy and an RF generator, as taught by Leo et al, because changing the type of ablation energy is a simple substitution of one known element for another to obtain predictable results (See MPEP 2143).  Leo et al teaches that various types of ablation energy are well known in the art including both radiofrequency and microwave (paragraph 0006).

 	Referring to claim 10, Liu et al teaches wherein producing said visual display includes said object having a generating a geometric shape corresponding to said at least one selected lesion pattern to be created (paragraphs 0039, 0043, 0045 and 0050; Figures 2-5).  



 	Referring to claim 13, Liu et al teaches a diagnostic method for generating images representative of areas to be treated in a subsequent ablation procedure (paragraph 0006), comprising: providing a computer processor (601) including a memory (604) and a processing element (606); Page 4 of 9Response to Office Action mailed on April 30, 2020Serial No. 15/675,401Attorney Docket No. 80195.00080providing programmable instructions (paragraph 0026) including at least one mathematical relationship for visually modeling a size and shape of a selected lesion pattern to be created (paragraphs 0024, 0039, 0040, 0042 and 0052-0055; Figures 2-3 and 6);  providing communications between an probe (630) and said computer processor (paragraphs 0054; Figure 6); determining in said at least one mathematical relationship a plurality of variables to achieve said modeling, said variables at least including (a) specifications for said RF probe to be used in an ablation procedure (paragraphs 0035, 0037 and 0039; Figure 2), (b) an amount of energy to be supplied through the RF probe during the ablation procedure (paragraph 0039; energy is the product of power and time), and (c) a measured amount of time in which the energy is to be supplied (paragraph 0039; Figure 2); and providing a first user interface (Figure 2) showing said at least one selected lesion pattern to be created in response to said modeling including showing said size and shape of said 
 	Liu et al fails to expressly teach a third user interface.  Leo et al teaches an analogous method for generating images representative of areas to be treated by radiofrequency (RF) ablation (paragraph 0108) comprising producing a third user interface including images of the lesion pattern size and shape as an ablation procedure takes place and wherein said images of the lesion pattern are progressive, time-based images in which a size of the lesion pattern is shown to increase over time as RF energy continues to be provided through said RF probe (paragraphs 0082, 0092 and 
 	Liu et al fails to expressly teach radiofrequency ablation and an RF probe.  Leo et al teaches an analogous system for generating images representative of areas to be treated by radiofrequency (RF) ablation (paragraph 0108) comprising an RF probe (122) communicating with a computer processor (paragraphs 0081 and 0090; Figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using microwave energy, as taught by Liu et al, to use radiofrequency energy, as taught by Leo et al, because changing the type of ablation energy is a simple substitution of one known element for another to obtain predictable results (See MPEP 2143).  Leo et al teaches that various types of ablation energy are well known in the art including both radiofrequency and microwave (paragraph 0006).

claim 17, Liu et al teaches a method for generating images representative of areas to be treated in a subsequent ablation procedure (paragraph 0006), comprising: Page 5 of 9Response to Office Action mailed on April 30, 2020Serial No. 15/675,401Attorney Docket No. 80195.00080providing a computer processor (601) including a memory (604) and a processing element (60); providing programmable instructions (paragraph 0026) including at least one mathematical relationship for visually modeling a size and shape of a selected lesion pattern to be created (paragraphs 0024, 0039, 0040, 0042 and 0052-0055; Figures 2-3 and 6); providing communications between an probe (630)  and said computer processor (paragraphs 0054; Figure 6); determining in said at least one mathematical relationship a plurality of variables to achieve said modeling, said variables at least including (a) specifications for said RF probe to be used in an ablation procedure (paragraphs 0035, 0037 and 0039; Figure 2), (b) an amount of energy to be supplied through the RF probe during the ablation procedure (paragraph 0039; energy is the product of power and time), and (c) a measured amount of time in which the energy is to be supplied (paragraph 0039; Figure 2); and providing a first user interface (Figure 2) showing said at least one selected lesion pattern to be created in response to said modeling including showing said size and shape of said selected lesion pattern to be created (paragraph 0039); and selecting a desired lesion pattern to be created in the subsequent ablation procedure (paragraph 0039); providing a second user interface (Figure 3 and 4) with a composite image showing the selected lesion pattern to be created with an image of anatomy of a patient to be treated and the selected lesion pattern to be created positioned on the image of the anatomy at a desired location for treatment of targeted tissue, wherein said selected lesion pattern is depicted on said second user interface as an object having a length, depth and width (paragraphs 0039, 
 	Liu et al fails to expressly teach radiofrequency ablation, an RF probe and an RF generator for supplying energy to said RF probe.  Leo et al teaches an analogous method for generating images representative of areas to be treated by radiofrequency (RF) ablation (paragraph 0108) comprising an RF probe (122) communicating with a computer processor (paragraphs 0081 and 0090; Figure 10) and an RF generator (126) for supplying energy to said RF probe (paragraph 0090).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using microwave energy, as taught by Liu et al, to use radiofrequency energy and an RF generator, as taught by Leo et al, because changing 
 	Liu et al fails to expressly teach a third user interface.  Leo et al teaches an analogous method for generating images representative of areas to be treated by radiofrequency (RF) ablation (paragraph 0108) comprising providing a third user interface with a composite image including an actual image of the treated location of the patient and a superimposed virtual image of the selected lesion pattern created (paragraphs 0082, 0092 and 0112; claim 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for generating images, as taught by Liu et al, to providing a third user interface with a composite image including an actual image of the treated location of the patient and a superimposed virtual image of the selected lesion pattern created, as taught by Leo et al, in order to provide a graphical representation of the anatomy may affect operator decisions on lesion location and the ablation procedure (paragraph 0112).

 	Referring to claim 18, Liu et al fails to teach confirming the actual energy delivered by the RF generator according to the predetermined settings.  Leo et al teaches an analogous method of generating images comprising confirming the actual energy delivered by the RF generator according to the predetermined settings (paragraphs 0028 and 0097).  It would have been obvious to one of ordinary skill in the . 


Response to Arguments
 	Applicant's arguments filed August 18, 2021 have been fully considered but they are not persuasive. Liu et al teaches a second visual display (225/400; Figures 2-5) including second virtual images of the lesion pattern size and shape as an ablation procedure takes place and wherein said second virtual images are progressive, time-based images in which a size of the lesion pattern is shown to increase over time as RF energy continues to be provided through said RF probe (paragraphs 0039-0041, 0043-0045 and 0050; Figures 2-5).  Liu et al specifically teaches that “ablation sizes could be modeled using principals of thermal physicals including…time data” in paragraph 0037.  
Furthermore, the newly amended subject matter are a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The newly amended subject matter only requires a second visual display that is capable to viewing images.  There is no structural component to what would be producing the second virtual images as claimed. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794